Citation Nr: 1111249	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left knee post traumatic degenerative arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound of the left calf with tender scar.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.  A transcript of the hearing is of record.  In April 2010, the Board denied the Veteran's claims for entitlement to a rating in excess of 20 percent for the left knee post traumatic degenerative arthritis and entitlement to a rating in excess of 10 percent for the residuals of a gunshot wound of the left calf with tender scar.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In November 2010, the Court granted a joint motion to vacate the April 2010 decision and to remand the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 Joint Motion, the parties agreed that in the April 2010 decision, the Board failed to give adequate reasons and bases to support its decision.  With regard to the claim for an increased rating for the left knee disability, the parties agreed that the Board failed to adequately explain why the Veteran was not entitled to a higher rating given the medical evidence of record, subsequent to the September 2007 VA examination, showing an increase in the severity of the left knee disability.  In this regard, the parties noted that the Board found that there was no significant limitation of motion of the knee and no objective evidence of weakness based on the September 2007 VA examination findings.  However, a November 2008 VA treatment record documented findings of severe limitation of flexion and boney abnormality without evidence of effusion, hyperemia, hyperthermia or peripheral edema.

Additionally, the Board notes that VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2005).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required by the courts "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  To that end, while the VA examination of record documents range of motion results and other objective symptoms of the left knee disability, it fails to address any additional functional loss resulting from the left knee disability.  

In this regard, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Given the Veteran's essential contention that his left knee disability has increased in degree of impairment in light of the conflicting evidence of record, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).  The VA examination report must include evaluation and discussion of any additional functional loss resulting from the left knee disability.

With regard to the claim for an increased rating for the residuals of a gunshot wound of the left calf with tender scar, the parties agreed that the Board failed to adequately explain why the Veteran was not entitled to a higher rating, more specifically, why the Veteran was not entitled to a separate rating for the injury to muscle group (MG) XI.  In this regard, the Board notes that the Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the Board notes that in the May 1968 service treatment record, the wound of the left calf was described as a through and through gunshot wound.  However, in the September 2007 VA examination report, the examiner indicated the wound was not a through and through wound.  Thus, clarification is needed as to description of the gunshot wound.  Given the Veteran's essential contention that his residuals of a gunshot wound of the left calf with tender scar has increased in degree of impairment in light of the holding in Esteban, the Board finds that a more contemporaneous VA examination(s) is necessary.  See VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claims.  This letter should reflect all appropriate legal guidance.  See e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of recent treatment of all medical care providers, VA and non-VA that treat him for left knee and left calf disabilities.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA joints examination to evaluate the current severity of his left knee disability.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joint Examinations, revised April 20, 2009.  The physician should provide an accurate and fully descriptive assessment of the Veteran's left knee disability, including whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should also indicate whether there is any ankylosis of the left knee, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  The physician should include a complete rationale for the findings and opinions expressed.

4. The Veteran should be scheduled for a VA muscles examination to evaluate the current severity of his left calf residual injury disability.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Muscles Examinations, revised April 20, 2009. After reviewing the evidence, including service treatment records, the physician should determine whether the Veteran's injury was through and through as well as the extent of the residual disability. The physician should include a complete rationale for the findings and opinions expressed.

5.  The Veteran should also be scheduled for a VA scar examination to evaluate the current severity of his residual scar, left calf.  The entire claims folder must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Scar Examinations, revised April 20, 2009.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's left calf scar.  The examiner should include a complete rationale for the findings and opinions expressed.

6.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for scheduled VA examinations without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2010).

7.  Then, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to him, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


